Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	LIN HEGUANG, CN 206317836 U, 11-Jul-2017, B61L 1/16 describes the fiber-optic grating sensor for track axle count that the utility model is provided is specific to use Following technical scheme：For the fiber-optic grating sensor of track axle count, including strain sheet matrix, the matrix of the strain sheet matrix Upper surface and matrix lower surface respectively set a fiber grating, form a complete fiber Bragg grating strain sensor. Two fiber gratings are arranged on same strain sheet matrix, are influenceed, become with same temperature by same temperature Change, the difference between two optic fiber grating wavelengths keeps constant. There is provided a kind of track axle count device, institute on the basis of the fiber-optic grating sensor of above-mentioned offer for the utility model Strain measurement principle of the track axle count device based on fiber grating is stated, to being counted by the wheel shaft of the lengths of rail；The rail Road axle-counting device also includes the first fixed plate and the second fixed plate, and first fixed plate is parallel with second fixed plate to be set Put, and first fixed plate and second fixed plate are welded in rail foot；The fiber-optic grating sensor is arranged on Between first fixed plate and the second fixed plate；Pedestal and bullet are additionally provided between first fixed plate and the second fixed plate Spring；The pedestal is fixedly connected with second fixed plate, the lower end of the foil gauge in the fiber-optic grating sensor with it is described Pedestal is fixedly connected, and the left end of the spring is connected with first fixed plate, the right-hand member of the spring and the upper end of foil gauge Connection. Further, the pedestal is attached with second fixed plate by screw, the fiber-optic grating sensor In the lower end of foil gauge be fixed with the pedestal by screw. The utility model also provides a kind of track axle count system, and the track axle count system is filled using above-mentioned track axle count Put, the track axle count system also includes fiber Bragg grating (FBG) demodulator table and data processing terminal, more than two track meters Shaft device is arranged on rail foot at equal intervals；More than two track axle count devices respectively with the fiber grating demodulation Meter communication is connected, and the fiber Bragg grating (FBG) demodulator table is communicated to connect with the data processing terminal. The utility model uses above technical scheme, relative in the prior art using one optical fiber grating temperature biography of placement For sensor causes the implementation laying at scene cumbersome, two fiber gratings are arranged on together by the technical scheme that the utility model is provided On one strain sheet matrix, influenceed by same temperature, with same temperature change, the difference between two optic fiber grating wavelengths Keep constant.On the one hand the utility model can eliminate the wavelength that temperature change brings and drift about in the same direction, using Differential Detection Principle, makes sensor in the case of without external temperature compensates, the influence of temperature change can be immunized, only to strain measurement. On the other hand by differential mode, measuring accuracy can be improved with double, can effectively improves and track distortion measurement is exported Precision.

	CAI XIAOPEI, CN 108279037 A, 13-Jul-2018, G01D 21/02 describes a kind of method for arranging of underground railway track structure real-time monitoring system, and the method step includes：S1, the monitoring content that monitoring system is obtained using finite element software and monitoring position；S2, according to the obtained monitoring contents of S1 and monitoring position, choose fiber bragg grating sensor type；S3, mounting arrangements are carried out to the fiber-optic grating sensor that S2 chooses.The mounting arrangements method of fiber-optic grating sensor in specification of the present invention underground railway track system, it plays and saves the sensor set-up time, it ensure that the effect of sensor installation quality and stability, improve the reliability of sensor gathered data, for underground railway track system, in the non-skylight phase, monitoring provides safe and reliable support, also provides reliable guarantee for the safety of train, even running.

	Tam (US 2008/0019701 A1) describes a railway monitoring system, comprising: an optical fiber, wherein a first part of the fiber is attachable to one of a pair of tracks of a rail, and wherein a characteristic of the first part of the fiber is variable in correspondence to variance of a characteristic of said one track where the first part of fiber is attached; an optical signal emitter connected to the fiber for emitting an optical signal into the fiber, wherein the fiber generates at least a first altered optical signal, which contains information relating to the variance of the characteristic of the part of the fiber; and an optical signal analyzer connected to the fiber for receiving and analyzing the first altered optical signal so as to ascertain the variance of said characteristic of said one track based upon the information contained in the first altered optical signal.

	Tam (US 8861973 B2) describes a railway monitoring system firstly includes an optical fiber. A first part of the fiber is attachable to one of a pair of tracks of a rail, and a characteristic of the first part of the fiber is variable in correspondence to variance of a characteristic of said one track where the first part of fiber is attached. The system also includes an optical signal emitter connected to the fiber for emitting an optical signal into the fiber, and the fiber generates at least a first altered optical signal, which contains information relating to the variance of the characteristic of the part of the fiber. The system further includes an optical signal analyzer connected to the fiber for receiving and analyzing the first altered optical signal so as to ascertain the variance of said characteristic of said one track based upon the information contained in the first altered optical signal.
	Albin (US 6072922 A) describes an optical fiber temperature transducer has been invented. The transducer has a grating associated with the core of the optical fiber at a location along the length of the optical fiber. The grating is for selectively altering portions of the signal carried by the optical fiber. The transducer also has a coating integrated with the cladding at the location of the grating. The coating is for increasing the sensitivity of the transducer to changes in temperature at the location. The coating has a thermal expansion coefficient that is larger than the thermal expansion coefficient of the optical fiber. The optical fiber temperature transducer can have a grating that is a long period grating or a Bragg grating. The coating can be a material with a thermal expansion coefficient greater than that of the optical fiber, such as aluminum ("Al") (which can be integrated with the fiber, for example, through sputter depositing) or polymethyl methacrylate ("PMMA") (which can be integrated as a coating, for example, by polymerization). The grating can be at the end of the optical fiber. In addition, the invention is a temperature-referenced, chemical-monitoring transducer having a chemical-monitor sensor (for detecting changes in the refractive index of a chemical), and a temperature-reference sensor (for providing signal regarding temperature changes associated with the chemical). The chemical-monitor sensor has a first optical fiber. The first optical fiber is for carrying a first optical signal. The first optical fiber is for transmitting a first signal and has a first grating associated with the core at its end. The first optical fiber also has a total internal reflection reducer. The total internal reflection reducer is for reducing the amount of first signal subject to total internal reflection within the core of the first optical fiber. The temperature-reference sensor has a second optical fiber. The second optical fiber is for carrying a second optical signal and has a second grating associated with its core at some position along its length. The second optical fiber also has a coating integrated with the cladding at the location. The coating is for increasing the sensitivity of the temperature-reference sensor to changes in temperature at the location. The coating has a thermal expansion coefficient that is larger than the thermal expansion coefficient of the second optical fiber. Consequently, when the chemical-monitoring sensor and the temperature-reference sensor are in proximity to each other and when the chemical-monitoring sensor and the temperature-reference sensor are in the presence of the chemical, changes in refractive index of the chemical can cause a change in the first signal which is compensable by a change in the second signal. The gratings of the temperature-referenced, chemical-monitoring transducer can be Bragg gratings. The coating can be a material with a thermal expansion coefficient greater than that of the optical fiber, such as aluminum (which can be integrated with the fiber, for example, through sputter depositing) or polymethyl methacrylate (which can be integrated as a coating, for example, by polymerization). The grating can be at the end of the optical fiber. The first fiber and the second fiber can be the same fiber. Several of these sensor pairs can be distributed on the same fiber to allow for distributed measurement. The wavelength manipulated by each grating associated with each such distributed sensor can be different to distinguish changes at different locations. The total internal reflection reducer can be a decreased thickness of the cladding of the first optical fiber at the location, relative to the thickness elsewhere in the cladding. The cladding thickness can be decreased by etching with hydrofluoric acid. The total internal reflection reducer can be an increased index of refraction of the cladding of the first optical fiber at the location, relative to the index of refraction elsewhere in the cladding of the first optical fiber. The total internal reflection reducer can be a decreased index of refraction of the core of the first optical fiber at the location, relative to the index of refraction elsewhere in the core of the first optical fiber. The transducer can be used as any one of a number of chemical monitoring sensors, such as a level sensor, a depth sensor and a fluid density sensor. The invention is also a process for making an optical fiber temperature transducer. The process has the steps of associating a grating with the core of the optical fiber at a location along the length of the optical fiber (where the grating is for selectively altering portions of the signal carried by the optical fiber) and integrating a coating with the cladding at the location (where the coating is for increasing the sensitivity of the transducer to changes in temperature at the location). The coating has a thermal expansion coefficient that is larger than the thermal expansion coefficient of the optical fiber. The process can employ a grating that is a long period grating or a Bragg grating. The coating can be a material with a thermal expansion coefficient greater than that of the optical fiber, such as aluminum (which can be integrated with the fiber, for example, through sputter depositing) or polymethyl methacrylate (which can be integrated as a coating, for example, by polymerization). The grating can be at the end of the optical fiber. The invention is also a transducer made according to this process. The invention is also a process for making a temperature-referenced, chemical-monitoring transducer that has the steps of fabricating a chemical-monitor sensor (where the chemical-monitor sensor is for detecting changes in the refractive index of a chemical) and fabricating a temperature-reference sensor (where the temperature-reference sensor is for providing a signal regarding temperature changes associated with the chemical). The chemical-monitor sensor is made according to a process that has the steps of associating a first grating with the core at the end of the first optical fiber and reducing the amount of optical signal subject to total internal reflection within the core of the first optical fiber. The temperature-reference sensor is made according to a process that has the steps of associating a second grating with the core of the second optical fiber at a location along the length of the second optical fiber and integrating a coating with the cladding at the location. The second grating is for selectively altering the second signal carried by the second optical fiber. The coating is for increasing the sensitivity of the temperature-reference sensor to changes in temperature at the location. The coating has a thermal expansion coefficient that is larger than the thermal expansion coefficient of the second optical fiber. Consequently, when the chemical-monitor sensor and the temperature-reference sensor are in proximity to each other and when the chemical-monitor sensor and the temperature-reference sensor are in the presence of the chemical, changes in refractive index of the chemical can cause a change in the first signal which will be compensable by a change in the second signal. The gratings of process can be Bragg gratings. The coating can be a material with a thermal expansion coefficient greater than that of the optical fiber, such as aluminum (which can be integrated with the fiber, for example, through sputter depositing) or polymethyl methacrylate (which can be integrated as a coating, for example, by polymerization). The grating can be at the end of the optical fiber. The first fiber and the second fiber can be the same fiber. Several of these sensor pairs can be distributed on the same fiber to allow for distributed measurement. The wavelength manipulated by each grating associated with each such distributed sensor can be different to distinguish changes at different locations. The total internal reflection reducing step can involve decreasing the thickness of the cladding of the first optical fiber at the location, relative to the thickness elsewhere in the cladding of the first optical fiber. The cladding thickness can be decreased by etching with hydrofluoric acid. The total internal reflection reducing step can involve increasing the index of refraction of the cladding of the first optical fiber at the location, relative to the index of refraction elsewhere in the cladding of the first optical fiber. The total internal reflection reducing step can involve decreasing the index of refraction of the core of the first optical fiber at the location, relative to the index of refraction elsewhere in the core of the first optical fiber. The invention is a transducer made according to this above-described process. The transducer made in this manner can be any one of a number of chemical monitoring sensors, such as a level sensor, a depth sensor and a fluid density sensor.

	Oldewurtel (US 2018/0022367 A1) describes an axle-counting method for railbound vehicles, the method comprising the steps of: coupling light into at least one sensor fiber, wherein the sensor fiber comprises at least one fiber Bragg grating mounted on a rail, wherein each fiber Bragg grating has a reflection spectrum having a reflection peak which is at a Bragg wavelength and has a full width at half maximum; detecting the light reflected by two fiber Bragg gratings spaced apart from one another; generating a shear stress difference signal; and generating a wheel signal within a signal-processing unit if the shear stress difference signal exceeds a predetermined upper limiting value or falls below a predetermined lower limiting value. The axle-counting method, wherein sensor fibers each having two fiber Bragg gratings that are arranged in a row and have different Bragg wavelengths are used at two sensor positions that are spaced apart from one another in the rail direction, and wherein the shear stress difference signal is generated optically within a signal-processing unit by means of an optoelectronic component by the temporal intensity profile of the light output reflected in the sensor fiber being filtered at two filter edges of a wavelength filter of the optoelectronic component by means of the optoelectronic component, the filter edges each being in the range of one of the Bragg wavelengths of the fiber Bragg grating and having gradients having different algebraic signs, and wherein the filtered intensity profile is detected as the difference signal, and wherein wheel signals are generated by processing the difference signal within a signal-processing unit.

	Glueck (US 2016/0356661 A1) describes a use of at least one fiber-optic sensor unit is provided for measuring a mechanical variable that acts on a rail with a longitudinal extension and a neutral axis which extends along the longitudinal extension, wherein the use comprises provision of the at least one fiber-optic sensor unit at an angle of 30° to 60°, in particular 45°, relative to the neutral axis or at an angle of −30° to −60°, in particular −45°, relative to the neutral axis, irradiation of the at least one fiber-optic sensor unit with primary light for generating a signal light in reflection mode or transmission mode, detection of the intensity of the signal light and evaluation of the signal light. In accordance with a further embodiment, a fiber-optic sensor unit is provided for detecting a mechanical force that acts on the rail, wherein the fiber-optic sensor unit comprises an optical fiber, a fiber Bragg grating which is provided in the optical fiber and has a Bragg wavelength that depends on the mechanical force, a converter structure, wherein the converter structure comprises a signal amplification lever, and an edge filter for filtering the first part of the signal light, in particular, wherein the edge filter has a filter characteristic line with a nominal slope of 8% per nm related to the transmitted intensity or less, in particular between 2% and 7% per nm, in particular wherein a measuring range of axial loads of 200 kg to 50,000 kg that act on the rail is provided. In accordance with a further embodiment, a rail measuring system is provided, wherein the rail measuring system comprises a rail with a longitudinal extension and a neutral axis extending along the longitudinal extension on which rail a mechanical force generated by a passing train acts, and at least one fiber-optic sensor unit, typically two fiber-optic sensor units, for detecting the mechanical force that acts on the rail, wherein a fiber-optic sensor unit comprises a fiber Bragg grating which has a Bragg wavelength which depends on the mechanical variable and wherein the at least one fiber-optic sensor unit is mounted to the rail at an angle of 30° to 60°, in particular 45°, relative to the neutral axis or at an angle of −30° to −60°, in particular −45°, relative to the neutral axis of the rail. In accordance with a further embodiment, a method is provided for mounting a fiber-optic sensor unit, in particular a fiber-optic sensor unit comprising a fiber Bragg grating, to a rail, wherein the method comprises mounting the fiber-optic sensor unit at a further angle of 30° to 60°, in particular 45°, relative to the neutral axis or at a further angle of −30° to −60°, in particular −45°, relative to the neutral axis of the rail, in particular wherein the fiber-optic sensor unit is mounted approximately at the neutral axis. In accordance with a further embodiment, a use of at least one fiber-optic sensor unit is provided for measuring a mechanical variable that acts on a rail with a longitudinal extension and a neutral axis extending along the longitudinal extension, wherein the use comprises provision of the at least one fiber-optic sensor unit at the neutral axis, in particular such that the fiber-optic sensor unit crosses the neutral axis, irradiation of the at least one fiber-optic sensor unit with primary light for generating a signal light in reflection mode or transmission mode, detection of the intensity of the signal light, and evaluation of the signal light. In accordance with a further embodiment, a rail measuring system is provided, wherein the rail measuring system comprises a rail with a longitudinal extension and a neutral axis extending along the longitudinal extension, on which a mechanical force generated by a passing train acts, and at least one fiber-optic sensor unit, typically two fiber-optic sensor units for detecting the mechanical force acting on the rail, wherein a fiber-optic sensor unit has a fiber Bragg grating which has a Bragg wavelength that depends on the mechanical variable, and wherein the at least one fiber-optic sensor unit is mounted at the neutral axis, in particular such that it crosses the neutral axis.

	Chi (US 6647160 B1) describes A fiber Bragg grating sensor system, which comprises: a pump laser adapted for generating light; a first coupler connecting with said pump laser; a sensor unit including a first fiber Bragg grating connected with said first coupler; a erbium-doped fiber connecting with said fist fiber Bragg grating through said first coupler; a fiber loop mirror formed by a polarization controller and a second coupler being connected to each other; a third coupler connecting with said second coupler, a forth coupler, and a fifth coupler; a second fiber Bragg grating connecting with said forth coupler; a third fiber Bragg grating connecting with said fifth coupler; a first photodetector connecting with said second fiber Bragg grating through said forth coupler; a second photodetector connecting with said third fiber Bragg grating through said fifth coupler; and a microprocessor connecting with said first photodetector and said second photodetector.

McNeilly (US 2013/0039613 A1) describes a sensor comprising: a fiber operable to communicate a light wave; at least first and second Fiber Bragg Gratings disposed along said fiber; a structure operable to be deformed in a plane of deformation, wherein said at least first and second Fiber Bragg Gratings disposed on opposite sides of said structure in said plane of deformation; an interrogation unit operable to receive first and second signals corresponding to first and second wavelengths from said at least first and second Fiber Bragg Gratings, wherein the first signal is associated with the first Fiber Bragg Grating and the second signal is associated with the first Fiber Bragg Grating; and a processor operably to derive a difference between the wavelengths of the first and second signals and compare the difference with data correlating wavelength differences to extents of deformation of the structure to yield a current extent of deformation.
Drawing
2.	Drawing filed on 03/20/2020 has been accepted by the examiner.
Allowable Subject Matter
3.	Claims 1-16 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion a method for mounting a rail monitoring member at a mounting location of a railway track for rail traffic, the method comprising the steps of: applying heat or cool to the rail and/or rail monitoring member at the mounting lo- cation, if the determined temperature is not within the predefined temperature interval; and positioning and fixing of the carrier of the rail monitoring member at the mounting location, wherein the fixing is carried out adhesively. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 2-16 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s note: Current claims: the preamble seems is limiting because it recited essential structure of the invention or necessary to give meaning to the claim ( RIM v. NTP)

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
August 30, 2022